Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Response to Amendment
The Amendment filed 12/10/21 has been entered. Claim 16 has been canceled.  Claims 1-3, 7-11, and 15 have been amended.  Claims 17-20 were previously withdrawn.  Claims 1-15 and 17-20 remain pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 8/23/21.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dale E. Anderson, Jr. (Reg. No. 61,184) on 1/19/22.

The application has been amended as follows: 


Claim 1, Line 9 - “wherein combustion of the fuel material in the combustion chamber” has been changed to --wherein regression of the fuel material through combustion in the combustion chamber--.

Claim 2, Line 2 - “propulsion system maintains combustion at no more than 5N” has been changed to --propulsion system generates no more than 5N--.

Claim 7, Line 2 - “propulsion system maintains thrust in a range” has been changed to --propulsion system generates thrust in a range--.

Claims 9-20 - (Cancelled)

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein regression of the fuel material -through combustion in the combustion chamber is dominated by radiative heat 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    PNG
    media_image1.png
    450
    802
    media_image1.png
    Greyscale

Altman (U.S. 3,393,517) discloses a propulsion system (10), comprising: 

at least two electrodes (15, igniter means - Col. 2, Line 19 (different than the claimed invention)) extending into the cavity (Modified Fig. 1 above - C)(see Modified Fig. 1 above - element 15 is shown extending into element C); 
a solid-grain fuel material (13) positioned in the cavity (Modified Fig. 1 above - C)(see Modified Fig. 1 above - element 13 is shown positioned in element C) and exposed to the at least two electrodes (15)(see Fig. 1 - element 13 is shown exposed to element 15 as must be the case to perform the function described in Col. 2, Lines 19-21), the fuel material (13) having a combustion surface (22); 
a combustion chamber (Modified Fig. 1 above - D) defined between the combustion surface (22) and the second end (Modified Fig. 1 above - B)(see Fig. 2 and Modified Fig. 1 above - element 22 identified in Fig. 2 is shown as inner surface of upstream most element 13 in Modified Fig. 1 above, and element 22 is shown defined between this inner surface of upstream most element 13 and element B); 
an oxidizer port (16) arranged to provide a flow of an oxidizer (23) to the combustion chamber (Modified Fig. 1 above - D)(see Fig. 2 and Modified Fig. 1 above - element 16 is shown in Modified Fig. 1 above arranged to provide element 23 as shown in Fig. 2 to element D to perform the function described in Col. 2, Lines 28-42); 
a nozzle (12) positioned at the second end (Modified Fig. 1 above - B)(see Modified Fig. 1 above - element 12 shown positioned at element B); 
wherein combustion of the fuel material (13) in the combustion chamber (Modified Fig. 1 above - D) includes radiative heat transfer (Col. 2, Lines 31-42 - Upon combustion, further heat is produced which radiates to the surface of oxidizer and fuel wafers downstream thereof for further combustion. In this manner, the combustion continues to propagate to all the fuel and oxidizer elements 13 and 14 stacked in the motor…”).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        1/27/22